STATE OF MICHIGAN

                            COURT OF APPEALS



WHITNEY SCHUSTER,                                                    UNPUBLISHED
                                                                     November 30, 2017
               Plaintiff-Appellant,

v                                                                    No. 335246
                                                                     Kent Circuit Court
RIVER OAKS GARDEN APARTMENTS LLC,                                    LC No. 14-005418-NO

               Defendant-Appellee.


Before: HOEKSTRA, P.J., and STEPHENS and SHAPIRO, JJ.

HOEKSTRA, J. (concurring).

        I concur in the majority’s opinion in light of the Michigan Supreme Court’s decision in
Allison v AEW Capital Mgt, LLP, 481 Mich 419; 751 NW2d 8 (2008). However, for the reasons
stated by Justice Corrigan in her concurring opinion in Allison, I believe that the duty to maintain
common areas in a condition that is “fit for the use intended by the parties” applies to
“significant, structural defects,” and I question whether this statutory duty under MCL
554.139(1)(a) extends “to transitory conditions such as snow and ice accumulations.” Allison,
481 Mich at 439-443 (CORRIGAN, J., concurring).



                                                             /s/ Joel P. Hoekstra




                                                -1-